    Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 1 of 26




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS           MDL 2724
PRICING ANTITRUST LITIGATION             16-MD-2724

                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



   BRIEF IN SUPPORT OF DEFENDANTS’ CASE MANAGEMENT ORDER
SCHEDULING DISCOVERY, MOTIONS, AND OTHER PROCEEDINGS TO BRING
                THE BELLWETHER CASES TO TRIAL
       Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 2 of 26




                                                TABLE OF CONTENTS



I.     Defendants’ Proposed Schedule Should Be Adopted Because It is the Most Balanced and
       Reasonable ...........................................................................................................................1
       A.         Class Certification Sur-Replies ................................................................................2
       B.         Merits Experts for Bellwether Cases .......................................................................4
       C.         End of Fact Depositions ...........................................................................................6
       D.         Summary Judgment for Bellwether Cases ...............................................................7
       E.         Trial Dates for Bellwether Cases .............................................................................8
II.    The Court Should Adopt Defendants’ Proposal for a Staggered Class Briefing Schedule
       in the Interest of Judicial Efficiency ....................................................................................9
III.   Conclusion .........................................................................................................................13




                                                                    i
          Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 3 of 26




                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

                                                                 CASES

In re American Medical Sys., Inc.,
    75 F.3d 1069 (6th Cir. 1996) .....................................................................................................5

In re Domestic Drywall Antitrust Litig.,
    322 F.R.D. 188 (E.D. Pa. 2017) .................................................................................................3

Gen. Tel. Co. of the Sw. v. Falcon,
   457 U.S. 147 (1982) ...................................................................................................................9

In re General Motors LLC Ignition Switch Litig.,
    14-MD-2543 (JMF), 2017 WL 2880882 (S.D.N.Y. July 5, 2017) ............................................3

In re Hydrogen Peroxide Antitrust Litig.,
    552 F.3d 305 (3d Cir. 2008).......................................................................................................9

In re Plastics Additives Antitrust Litig.,
    No. 03-CV-2038, 2010 WL 3431837 (E.D. Pa. Aug. 31, 2010) .........................................9, 10

In re TFT-LCD (Flat Panel) Antitrust Litig.,
    267 F.R.D. 583 (N.D. Cal. 2010) ...............................................................................................3

                                                   OTHER AUTHORITIES

Fed R. Civ. P. 23 ........................................................................................................................9, 12




                                                                      ii
       Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 4 of 26




        Defendants’ proposed bellwether schedule (Doc. No. 1498) presents an aggressive

schedule for adjudicating the complex legal and factual issues involved in the bellwether cases.

Notably, many of the disputes presented herein are the result of Plaintiffs’ last minute change of

strategy. Specifically, after extensive negotiations between Defendants, End-Payer Plaintiffs

(“EPPs”), and State Attorneys General (“States”) regarding a joint proposed schedule,

Defendants thought the EPPs, States, and Defendants would be submitting a joint, agreed-upon

schedule with only two open issues.1 Specifically, the EPP/States were prepared to accept the

positions outlined in Section I, however, on the morning of the would-be joint filing, the

EPPs/States unexpectedly and suddenly withdrew their support for the joint submission, thus

necessitating this more extended list of issues presented to the Court.

        Section I below addresses the scheduling issues on which there had been agreement with

the EPPs and States and explains why the Court should adopt the schedule and approach that

would have been jointly submitted. Section II addresses Defendants’ proposal for a staggered

briefing schedule for the class certification motions to be filed in the three different sets of

individual product bellwether cases. For the reasons outlined herein, Defendants’ proposed

schedule, including its proposed staggering of class certification motions, should be adopted.

I.      Defendants’ Proposed Schedule Should Be Adopted Because It is the Most Balanced
        and Reasonable.

        Defendants’ proposed schedule is largely the same as that previously agreed upon with


1
  Defendants and EPPs/States met and conferred on numerous occasions to negotiate a proposed joint
schedule. Direct Purchaser Plaintiffs (“DPPs”) refused to participate. After much back-and-forth,
Defendants and EPPs/States reached an agreement, with the caveat that both sides would submit briefs to
the Court on two issues: (i) whether the briefing schedule for class certification motions in each of the
three different sets of individual product cases should be staggered as between products and (ii) whether
witnesses would be subject to a single deposition for all cases in the MDL or be required to submit to
additional depositions. This second issue has remained open in the negotiations with the EPPs and the
States and is the subject of a separate brief.



                                                    1
       Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 5 of 26




the EPPs/States.2 The EPPs/States, however, submitted a schedule with certain key differences,

each of which is clearly prejudicial to the Defendants. First, the EPPs/States omit the previously

agreed upon right of Defendants to submit a sur-reply on the critical issue of class certification.

Second, the EPPs/States unreasonably accelerate expert discovery and omit the previously

agreed upon right of Defendants to depose Plaintiffs’ experts on the merits in connection with

any rebuttal reports, suggesting that Defendants should never be permitted to inquire into or

challenge any rebuttal expert reports Plaintiffs may choose to submit. Both of these omissions

are fundamentally unfair to Defendants. Third, Plaintiffs also omit the very modest additional

time the parties had previously agreed to for completing the greater amount of discovery needed

for the broader and more complex States’ overarching conspiracy claims (as compared to the

three sets of individual product cases). Fourth, they unreasonably accelerate the timing of

summary judgment motions. The DPPs’ proposal is unreasonable for these same reasons and

even more so in other instances.

        A.      Class Certification Sur-Replies

        The parties largely agree on the timing of class certification motions, 3 but two critical

disputes remain: (a) whether Defendants will have the right to submit sur-replies (briefs after

depositions of class Plaintiffs’ rebuttal expert reports), and (b) whether the briefing on all of the




2
  The only changes were (1) the addition of deadlines by which class certification experts must be
deposed, and (2) the addition of approximately two weeks to the date for responding to the complaints in
the bellwether cases. Under the schedule agreed to by the Defendants and the EPPs/States, responses
would be due on October 15, 2020. Defendants believe it would be difficult to meet that deadline, and
given the lack of impact on any other date in the schedule, they have included a response date of
November 1, 2020 in their proposed schedule.
3
 DPPs’ proposal would unnecessarily accelerate motions by one month, as compared to the schedules
submitted by Defendants and EPPs/States.


                                                    2
         Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 6 of 26




class certification motions in all three sets of individual product cases will be filed at one time or

will instead be staggered by product. Defendants address staggering in Section II below.

         Defendants’ proposed schedule provides for a sur-reply in each of the three sets of

individual product cases on the critical issue of class certification. That is consistent with this

Court’s general practice, which allows sur-replies without leave of court, Judge Cynthia M. Rufe

Policies and Procedures, Civil Matters, Rule 7, and the EPPs previously agreed to that approach

during negotiations regarding the joint proposed schedule. But the EPPs and the DPPs now

apparently contend that they should be free to submit a reply brief along with a rebuttal expert

report, without providing Defendants any opportunity to respond. That is fundamentally unfair,

especially on such a critical issue as class certification. See In re Domestic Drywall Antitrust

Litig., 322 F.R.D. 188, 205 (E.D. Pa. 2017) (noting that “[w]hether or not antitrust impact can be

proven on a classwide basis often hinges on . . . expert testimony”). Defendants agree that leave

of Court would be required for Defendants to submit a responsive expert report, and have

included that in their proposal. But Defendants should be permitted to depose Plaintiffs’ expert

on any rebuttal expert report and to submit a responsive brief thereafter. See In re General

Motors LLC Ignition Switch Litig., 14-MD-2543 (JMF), 2017 WL 2880882 at *2 (S.D.N.Y. July

5, 2017) (precluding the admission of evidence and data where Defendants lacked opportunity to

depose its author); In re TFT-LCD (Flat-Panel) Antitrust Litig., 267 F.R.D. 583, 608 (N.D. Cal.

2010) (same for declaration where Defendants lacked opportunity to depose declarant).

Permitting Defendants to submit sur-replies would not delay merits expert discovery or other

subsequent events, including the dates by which the individual product cases would be ready for

trial.




                                                  3
       Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 7 of 26




        B.      Merits Experts for Bellwether Cases

        There are at least three issues with Plaintiffs’ merit expert deadlines: (1) the date for

opening expert reports, (2) the time Defendants have to respond to the opening expert reports,

and (3) Defendants’ inability to depose Plaintiffs’ rebuttal experts.

        First, consistent with the prior agreement between Defendants, the EPPs, and the States,

Defendants propose that Plaintiffs submit their merits expert reports on June 6, 2022. However,

the EPPs/States now propose submitting their merits expert reports one month earlier. The DPPs

propose submitting theirs six months earlier. Defendants’ proposal should be adopted, and

Plaintiffs’ proposals rejected.

        The DPPs’ proposal to submit their merits expert reports six months earlier, in January

2022, is particularly unworkable, as it would impose the burdens of simultaneous merits expert

discovery, class certification briefing, and related class expert discovery. Unlike the schedule

proposed by the DPPs, Defendants’ schedule provides the advantage of allowing merits expert

discovery to proceed after class certification briefing has concluded, 4 including if the Court

adopts Defendants’ proposed staggering of class certification motions. This will avoid imposing

undue burdens on the parties.

        Additionally, Defendants’ schedule accommodates the significant delays that have

occurred in the production of documents and data by the States, in particular (and potential

discovery disputes reasonably anticipated given the disputes that have already occurred to date).

The Defendants served the States with document and data requests over two years ago, in August

2018, but as of now, the States have hardly produced any documents or data; remain vague in




4
  “Merits” expert discovery refers to discovery concerning the experts upon whom Plaintiffs are not
relying for purposes of their class certification motions.


                                                    4
       Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 8 of 26




responding to Defendants’ requests for clarity on the relief the States are seeking and the specific

documents the States agree to produce; and admit that they do not plan to substantially complete

their productions until at least March 2021.5 Defendants expect that the States’ productions may

be relevant not only to the States’ claims but also to claims in the three sets of individual product

bellwether cases. With the States having stalled for so long on their productions, it is

fundamentally unfair not to provide Defendants and their experts sufficient time to review and

analyze the States’ documents and data before expert discovery. Thus, the Defendants’ proposed

June 6, 2022 start of merits expert reports is the earliest realistic start date for expert reports in

light of the States’ current and continuing delays in producing their discovery.

        Second, Plaintiffs have unreasonably shortened the amount of time Defendants would

have for filing their opposition expert reports. Indeed, Plaintiffs’ proposals would provide

Defendants less time for Defendants’ opposition expert reports (59 days) than Plaintiffs have for

subsequent rebuttal reports (62 days). That is clearly prejudicial to Defendants, who should have

just as much time for their opposition expert reports as Plaintiffs did for their initial expert

reports, and certainly more time than Plaintiffs have for their rebuttal expert reports.

        Finally, Plaintiffs’ proposed schedules would deny Defendants the opportunity to depose

Plaintiffs’ rebuttal experts about their rebuttal expert reports. Notably, during negotiations,

EPPs/States had previously agreed to allow Defendants the opportunity to depose Plaintiffs’

rebuttal experts. This makes sense of course: Defendants should be allowed to depose all of

Plaintiffs’ experts regarding any report they submit to the Court, so that Defendants can




5
 Defendants acknowledge that the States have raised issues about their ability to comply with discovery
due to their burdens arising from the COVID-19 pandemic, but that does not justify imposing an undue
burden on the Defendants and denying them the time needed to conduct discovery and present their
defenses.


                                                    5
       Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 9 of 26




understand the bases for Plaintiffs’ experts’ opinions and challenge them. To allow anything less

would be a violation of Defendants’ due process rights. Cf., In re American Medical Sys., Inc.,

75 F.3d 1069, 1086 (6th Cir. 1996). Allowing this one potential additional round of depositions

would not delay the dates by which these cases would be ready for trial.

        C.      End of Fact Depositions

        The parties essentially agree on when fact depositions begin but disagree on when those

depositions must be completed. Defendants propose that depositions for the three sets of

individual product cases must be completed by June 2, 2022, and depositions for the States’

overarching conspiracy claims must be completed by July 2, 2022. Plaintiffs, on the other hand,

propose that all depositions be completed months earlier, by April 25, 2022.

        The modest additional time Defendants propose for completing depositions – June 2,

2022 for the individual product cases, and July 2, 2022 for the States’ case – makes much more

sense given the number of depositions that need to be completed and complexity of the issues.

For example, the States’ overarching conspiracy claims are far broader than the claims at issue in

the individual product cases. The States’ overarching conspiracy claims involve far more named

plaintiffs, far more defendants, and far more products.6 Thus, more depositions will be required

for the States’ case than in the three sets of individual product cases, and more time will be

needed to conduct those depositions. Indeed, the States have represented that they intend to take

hundreds of depositions, some of which may be of third parties whose schedules are largely

outside of the parties’ control. Moreover, Defendants’ proposed deadline for completing

depositions would not delay the date by which the States’ case would be ready for trial.



6
 The States’ claims involve fifty-three plaintiffs, thirty-seven defendants, and one hundred and thirty
products, while the individual product cases involve at most eight plaintiffs (in the EPP’s Clobetasol
complaint), eleven defendants (in the EPP’s Clobetasol complaint), and one product.


                                                     6
      Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 10 of 26




       D.      Summary Judgment for Bellwether Cases

       Defendants propose that all summary judgment motions be filed on or before January 31,

2023, and briefing conclude by June 2023. As an initial matter, given the magnitude of the cases

involved, a June 2023 end date is much more sensible than Plaintiffs’ proposed December 2022

date. When considering the volume of fact depositions, exchange of millions of documents, and

dozens of experts, three months—which Plaintiffs propose—is inadequate and prejudices

Defendants. This is especially so because Defendants agreed to shorten their time for class

certification briefing and merits experts discovery in order to have more time for summary

judgement briefing. Defendants’ proposal of six months to complete summary judgment

briefing is a balanced compromise that will allow the parties time to sift through the material to

make cogent arguments that will benefit the Court.

       Additionally, Defendants’ proposal is consistent with the agreement previously reached

with the EPPs/States, and also with the reasonable scheduling of discovery and class certification

considering, as the States themselves always tout, the sheer size of their Teva-centric

overarching conspiracy case. The EPPs/States’ proposed deadline of September 30, 2022 short-

changes expert discovery and is dependent on denying Defendants the right to depose the

EPPs/States’ experts with respect to rebuttal reports.

       DPPs’ proposed deadline of June 7, 2022 is even worse. It overlaps with merits expert

discovery (discovery that is often relevant and relied upon at the summary judgment stage) and is

likewise dependent on denying Defendants the right to depose DPPs’ experts about their rebuttal

reports. Moreover, DPPs’ proposed schedule provides Defendants insufficient time to respond to

any summary judgment motions filed by DPPs. While Defendants and EPPs/States recognize at

least two months should be provided to respond to summary judgment motions in such complex

cases, the DPPs provide only half that time. And DPPs again provide less time for oppositions


                                                 7
      Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 11 of 26




than for replies. This nonsensical approach should be rejected for the same reasons it should be

rejected in merits expert discovery.

        Additionally, EPPs/States’ proposed schedule for summary judgment briefing makes no

mention of Daubert motions. Defendants assume that this was an inadvertent drafting oversight

and that the summary judgment deadlines would apply to Daubert motions as well, but if not,

Defendants oppose this omission. Defendants should have the opportunity to challenge any of

Plaintiffs’ experts.

        E.      Trial Dates for Bellwether Cases

        Although Defendants believe there is no need to address trial scheduling this far in

advance, the DPPs’ proposal is particularly problematic. Specifically, the DPPs propose a single

trial for all three of their different individual product cases, even though they each involve

different parties, different products, and different alleged conspiracies. The DPPs also assume

that their claims will be tried separately from EPPs’ and IRPs’, even with respect to identical

claims involving the same parties, same product, and same alleged conspiracy. DPPs’ internally

inconsistent proposal should be rejected. Each set of individual product cases should be tried

separately, and each trial should include all of the class plaintiffs (DPPs, IRPs, 7 and EPPs), so




7
  As Defendants addressed in prior briefing, all class cases for the three individual product bellwether
cases should be litigated on the same schedule, including the IRP cases. It would be inefficient and could
lead to highly inconsistent results to allow the litigation of the DPPs’ claims and the EPPs’ claims while
excluding the identical IRPs’ claims based on the same alleged conspiracies concerning the same
products. The claims of all three sets of class plaintiffs depend upon an alleged overcharge to the DPPs.
The IRPs and EPPs both allege the DPPs passed on that alleged overcharge, but each alleges they (rather
than the other) absorbed that overcharge. The inclusion of the IRPs is essential to achieve the Court’s
purpose in selecting bellwether cases, to achieve the purposes of the MDL process, and to avoid undue
and highly unfair prejudice to the Defendants. See Dkt. Nos. 1479, 1487.


                                                    8
      Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 12 of 26




that all class claims as to the particular individual product can be resolved at one time to

maximize efficiency and avoid inconsistent rulings. 8

II.     The Court Should Adopt Defendants’ Proposal for a Staggered Class Briefing
        Schedule in the Interest of Judicial Efficiency.

        In order to maximize efficiency, avoid overburdening the parties and the Court, and to

allow time for the careful consideration and rigorous analysis required for each class certification

motion, the briefing on plaintiffs’ motions for class certification in each of the three sets of

individual product cases should be staggered. Under Defendants’ proposal, all class certification

motions as to one bellwether product would be filed on the same day; all class certification

motions as to a second bellwether product would be filed one month later; and all class

certification motions as to the third bellwether product would be filed one month after that. This

approach would maximize judicial efficiency: the Court would consider all motions against a

particular set of Defendants, involving a particular alleged conspiracy, as to a particular product,

all likely involving the same evidence, at the same time. Submitting all class certification

motions (6 if only the DPPs and EPPs; 9 if the IRPs are included) and associated expert reports

at the same time would needlessly overwhelm the parties and the Court and prejudice the

Defendants.

        Plaintiffs face significant challenges to certifying any class that will survive the

“rigorous analysis” applied to each motion prior to granting class certification. Gen. Tel. Co. of

the Sw. v. Falcon, 457 U.S. 147, 161 (1982); In re Hydrogen Peroxide Antitrust Litig., 552 F.3d

305, 318 (3d Cir. 2008). For example, for all of their antitrust claims, Plaintiffs must prove




8
 While the parties propose differing dates for pretrial conferences, Defendants submit that the ultimate
dates will likely depend on the Court’s timing in ruling on class certification and summary judgment
motions.


                                                    9
      Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 13 of 26




antitrust injury or impact. In re Hydrogen Peroxide, 552 F.3d at 311. To certify a class,

Plaintiffs must show that each proposed class is comprised of only those who have been injured

by the alleged conspiracy and therefore have antitrust standing. Proposed classes that contain a

not insubstantial number of uninjured plaintiffs fail under Rule 23. Id. Moreover, Plaintiffs

must demonstrate the ability to demonstrate antitrust impact using evidence that is common to

the class. Id. Yet, in the generic pharmaceutical industry, pricing is individually negotiated.

Thus, while some putative class members may have seen an increase in prices following the

alleged conspiracy as to the product at issue in any given case, others may have seen no increase

at all in what they paid – and all must show that the price they paid was inflated as a result of the

alleged conspiracy. See In re Plastics Additives Antitrust Litig., No. 03-CV-2038, 2010 WL

3431837, at *6, 13, 19 (E.D. Pa. Aug. 31, 2010) (denying class certification because, among

other reasons, “the prices actually paid by some customers . . . have no relationship with

Defendants’ price increases”; “individual class members did have an opportunity to avoid paying

any increased prices caused by the alleged conspiracy”; and “unrefuted evidence shows that

some class members suffered impact while others did not”). Given the complexity of the

individual markets and the antitrust injury analysis, an individualized analysis of each separate

individual product will be critical to resolution of the class certification issues.

        The significant and fundamental differences between each of the individual product cases

weigh in favor of staggering class certification briefing. First, and most significantly, each set of

individual product cases involves an entirely different alleged conspiracy, each of which is




                                                  10
      Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 14 of 26




independent of the other two.9 Indeed, there is no allegation that the existence of any of these

three alleged conspiracies, the fact or amount of damages caused by the alleged conspiracy, and

whether a class can ultimately be certified in any one of these three sets of cases is at all

dependent on the other two.

        Second, and at a more granular level, each set of individual product cases involves a

different product, and hence a different market. Clobetasol “is a high-potency prescription

corticosteroid used in the treatment of various skin disorders including eczema, psoriasis,

dermatitis, and vitiligo,” DPP Clobetasol Compl. ¶ 5, ECF No. 73, while pravastatin is “a lipid-

lowering compound [used] to reduce cholesterol and lower the risk of stroke, heart attack, and

other heart complications,” DPP Pravastatin Compl. ¶ 5, ECF No. 67, and clomipramine is a

“prescription oral tricyclic antidepressant used to treat obsessive compulsive disorder, panic

disorder, major depressive disorder, and chronic pain,” DPP Clomipramine Compl. ¶ 5, ECF No.

60. These products have little in common. The suppliers, retailers, and consumers of these

products will obviously vary substantially, as will the availability of substitute products, pricing,

and other essential factors.

        Third, the Defendants named in each case vary, and most of them are only named in one

of the three cases. Compare DPP Clobetasol Compl. ¶ 1, ECF No. 73 (Actavis Holdco U.S.,

Inc.; Akorn, Inc.; Fougera Pharmaceuticals Inc.; Hi-Tech Pharmacal Co., Inc.; Morton Grove

Pharmaceuticals, Inc.; Perrigo New York, Inc.; Sandoz Inc.; Taro Pharmaceuticals U.S.A., Inc.;

and Wockhardt USA LLC), with DPP Pravastatin Compl. ¶ 1, ECF No. 67 (Apotex Corp.;



9
  While the States’ Teva-centric overarching conspiracy complaint alleges a broad, industry wide
conspiracy concerning over 100 products (weighing strongly in favor of a single deposition of each
witness), each of the three sets of individual product bellwether cases alleges a far more limited and
independent conspiracy involving just a single and completely different product (weighing heavily in
favor of staggering the class certification motions in those three sets of cases).


                                                    11
      Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 15 of 26




Glenmark Pharmaceuticals Inc., USA; Lupin Pharmaceuticals, Inc.; Sandoz Inc.; Teva

Pharmaceuticals USA, Inc.; and Zydus Pharmaceuticals (USA), Inc.), and DPP Clomipramine

Compl. ¶ 1, ECF No. 60 (Mylan Inc.; Mylan Pharmaceuticals Inc.; Sandoz Inc.; and Taro

Pharmaceuticals USA, Inc.).

       Fourth, the alleged class period for the clobetasol complaint differs from that of the

pravastatin and clomipramine complaints. The alleged class period in the clobetasol case spans

from June 2014 until present day, DPP Clobetasol Compl. ¶ 7, ECF No. 73, while the alleged

class periods for the pravastatin and clomipramine complaints begin over a year earlier, in May

2013, DPP Pravastatin Compl. ¶ 7, ECF No. 67, DPP Clomipramine Compl. ¶ 7, ECF No. 60.

       Finally, the allegations in each of the three cases are based on different sets of facts. For

example, they each allege separate communications among certain specific (but differing)

Defendants, each of whom supplied the particular product with respect to pricing and sale of that

particular product to certain customers of that particular product. Likewise, each set of cases

alleges different impacts on prices at different time periods for different Defendants. Compare,

e.g., DPP Pravastatin Compl. ¶¶ 65-86 with DPP Clobetasol Compl. ¶¶ 73-95.

       These differences highlight the need for each set of individual product cases to proceed

on a staggered basis, so that the Court can conduct a “rigorous analysis” of each class

certification motion filed for each individual product. Indeed, in selecting the clobetasol,

clomipramine, and pravastatin cases as bellwethers, this Court implicitly recognized the

differences between these cases. As this Court noted in adopting the approach set out by Special

Master David H. Marion’s Report and Recommended Order on the bellwether case selection, the

approach “will require Plaintiffs to prove that they can meet the standards for class certification

under Rule 23 as to several individual drug conspiracies, and also explore the merits of an




                                                 12
       Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 16 of 26




overarching conspiracy case that involves many different Defendants and numerous drugs.”

Mem. Op. 3, ECF No. 1442. The Court’s selection of three sets of individual product bellwether

cases, each for a different product, suggests that each case should be considered separately on its

own individual merits to assess the standards for class certification under Rule 23. A staggered

schedule will best organize the cases and class certification motions to allow the Court to engage

in the requisite “rigorous analysis.”

        Any efficiencies that Plaintiffs attribute to their proposed schedule can still be achieved

under Defendants’ proposed schedule.10 For example, in prior discussions, EPPs indicated that

they may use the same expert and submit one combined report for all three of their individual

product bellwether cases, and would like to avoid having three duplicative depositions of that

expert over that same report. Defendants do not oppose this and made clear they were willing to

depose such an expert one time over a single report. Defendants would only seek to ensure that

they are provided sufficient time to depose the expert for purposes of evaluating his or her

opinions assessing the separate evidence pertaining to each of the three individual product cases.

III.    Conclusion

        For the foregoing reasons, Defendants respectfully request that the Court adopt

Defendants’ proposed schedule and stagger the briefing on class certification motions in the

three sets of individual product bellwether cases.




10
  Plaintiffs have not identified any MDL case that has similarly required class certification briefing and
expert reports for multiple classes at the same time.


                                                    13
     Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 17 of 26




Dated: September 9, 2020

Respectfully submitted,
                                        Terry M. Henry
 /s/ Steven F. Cherry                   Melanie S. Carter
 Steven F. Cherry                       BLANK ROME LLP
 April N. Williams                      One Logan Square
 Claire Bergeron                        130 North 18th Street
 WILMER CUTLER PICKERING                Philadelphia, PA 19103
 HALE AND DORR LLP                      Tel: (215) 569-5644
 1875 Pennsylvania Avenue, NW           Fax: (215) 832-5644
 Washington, D.C. 20006
 Tel: (202) 663-6000                    Counsel for Apotex Corp.
 Fax: (202) 663-6363
 steven.cherry@wilmerhale.com
 april.williams@wilmerhale.com          /s/ Sheron Korpus
 claire.bergeron@wilmerhale.com         Sheron Korpus
                                        Seth A. Moskowitz
 James W. Matthews                      KASOWITZ BENSON TORRES LLP
 Katy E. Koski                          1633 Broadway
 John F. Nagle                          New York, New York 10019
 FOLEY & LARDNER LLP                    Tel: (212) 506-1700
 111 Huntington Avenue                  Fax: (212) 506-1800
 Boston, Massachusetts 02199            skorpus@kasowitz.com
 Tel: (617) 342-4000                    smoskowitz@kasowitz.com
 Fax: (617) 342-4001
 jmatthews@foley.com                    Counsel for Actavis Holdco U.S., Inc. and
 kkoski@foley.com                       Actavis Pharma, Inc.
 jnagle@foley.com

 James T. McKeown                       /s/ Steven A. Reed
 Elizabeth A. N. Haas                   Steven A. Reed
 Kate E. Gehl                           R. Brendan Fee
 FOLEY & LARDNER LLP                    Melina R. DiMattio
 777 E. Wisconsin Avenue                MORGAN, LEWIS & BOCKIUS LLP
 Milwaukee, WI 53202                    1701 Market Street
 Tel: (414) 271-2400                    Philadelphia, PA 19103
 Fax: (414) 297-4900                    Telephone: +1.215.963.5000
 jmckeown@foley.com                     Facsimile: +1.215.963.5001
 ehaas@foley.com                        steven.reed@morganlewis.com
 kgehl@foley.com                        brendan.fee@morganlewis.com
                                        melina.dimattio@morganlewis.com
       Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 18 of 26




Wendy West Feinstein                         Jason R. Parish
One Oxford Centre                            Martin J. Amundson
Thirty-Second Floor                          BUCHANAN INGERSOLL & ROONEY
Pittsburgh, PA 15219-6401                    PC
Telephone: +1.412.560.7455                   1700 K Street, NW
Facsimile: +1.412.560.7001                   Washington, D.C. 20006
wendy.feinstein@morganlewis.com              Telephone: (202) 452-7900
                                             jason.parish@bipc.com
Counsel for Glenmark Pharmaceuticals Inc.,   martin.amundson@bipc.com
USA
                                             Bradley Kitlowski
  /s/ Gerald E. Arth                         BUCHANAN INGERSOLL & ROONEY
Gerald E. Arth                               PC
Ryan T. Becker                               Union Trust Building
FOX ROTHSCHILD LLP                           501 Grant Street
2000 Market Street, 20th Floor               Pittsburgh, PA 15219
Philadelphia, PA 19103
Tel.: (215) 299-2000                         Telephone: (412) 562-8800
Fax: (215) 299-2150                          bradley.kitlowski@bipc.com
garth@foxrothschild.com
rbecker@foxrothschild.com                    Counsel for Zydus Pharmaceuticals (USA)
                                             Inc.
George G. Gordon
Stephen D. Brown
Julia Chapman                                /s/ Saul P. Morgenstern
DECHERT LLP                                  Saul P. Morgenstern
2929 Arch Street                             Margaret A. Rogers
Philadelphia, PA 19104-2808                  ARNOLD & PORTER
Tel.: (215) 994-2382
Fax: (215) 655-2240                            KAYE SCHOLER LLP
george.gordon@dechert.com                    250 W. 55th Street
stephen.brown@dechert.com                    New York, NY 10019
julia.chapman@dechert.com                    Tel: (212) 836-8000
                                             Fax: (212) 836-8689
Counsel for Lannett Company, Inc.
                                             saul.morgenstern@arnoldporter.com
                                             margaret.rogers@arnoldporter.com
/s/ John E. Schmidtlein
John E. Schmidtlein
                                             Laura S. Shores
Sarah F. Kirkpatrick
                                             ARNOLD & PORTER
WILLIAMS & CONNOLLY LLP
                                               KAYE SCHOLER LLP
725 Twelfth Street, N.W.
                                             601 Massachusetts Avenue
Washington, D.C. 20005
                                             Washington, DC 20001
Phone: (202) 434-5000
                                             Tel: (202) 942-5000
Fax: (202) 434-5029
                                             Fax: (202) 942-5999
jschmidtlein@wc.com
                                             laura.shores@arnoldporter.com
skirkpatrick@wc.com
                                             Counsel for Sandoz Inc. and Fougera
Attorneys for Par Pharmaceutical, Inc.
                                             Pharmaceuticals Inc.
/s/ Jason R. Parish
     Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 19 of 26




                                           Counsel for Mylan Inc,. Mylan
/s/ Stacey Anne Mahoney                    Pharmaceuticals, Inc., UDL Laboratories,
Stacey Anne Mahoney                        Inc., and Mylan N.V
MORGAN, LEWIS & BOCKIUS LLP
101 Park Avenue                            /s/ Erik T. Koons
New York, New York 10178                   John M. Taladay
Telephone: (212) 309-6000                  Erik T. Koons
Facsimile: (212) 309-6001                  Stacy L. Turner
stacey.mahoney@morganlewis.com             Christopher P. Wilson
                                           BAKER BOTTS LLP
Counsel for Breckenridge Pharmaceutical,   700 K Street NW
Inc.                                       Washington, DC 20001
                                           Telephone: (202) 639-7700
/s/ Chul Pak                               Facsimile: (202) 639-7890
Chul Pak                                   john.taladay@bakerbotts.com
WILSON SONSINI GOODRICH &                  erik.koons@bakerbotts.com
ROSATI, PC                                 stacy.turner@bakerbotts.com
1301 Avenue of the Americas 40th Floor     christopher.wilson@bakerbotts.com
New York, New York 10019
Tel: (212) 497-7726                        Lauri A. Kavulich
Fax: (212) 999-5899                        Ann E. Lemmo
cpak@wsgr.com                              CLARK HILL PLC
                                           2001 Market St, Suite 2620
Seth C. Silber                             Philadelphia, PA 19103
Jeffrey C. Bank                            Telephone: (215) 640-8500
WILSON SONSINI GOODRICH &                  Facsimile: (215) 640-8501
ROSATI, PC                                 lkavulich@clarkhill.com
1700 K Street, NW Fifth Floor              alemmo@clarkhill.com
Washington, DC 20006
Tel: (202) 973-8824                        Lindsay S. Fouse
Fax: (202) 973-8899                        CLARK HILL PLC
ssilber@wsgr.com                           301 Grant St, 14th Floor
jbank@wsgr.com                             Pittsburgh, PA 15219
                                           Telephone: (412) 394-7711
Adam K. Levin                              Facsimile: (412) 394-2555
Benjamin F. Holt                           lfouse@clarkhill.com
Justin W. Bernick
HOGAN LOVELLS US LLP                       Counsel for Sun Pharmaceutical Industries,
555 Thirteenth Street, NW                  Inc., Mutual Pharmaceutical Company,
Washington, D.C. 20004                     Taro Pharmaceutical Industries, Ltd., and
Tel: (202) 637-5600                        Taro Pharmaceuticals U.S.A., Inc.
Fax: (202) 637-5910
adam.levin@hoganlovells.com
benjamin.holt@hoganlovells.com             /s/ J. Gordon Cooney, Jr.
justin.bernick@hoganlovells.com            J. Gordon Cooney, Jr.
                                           John J. Pease, III
     Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 20 of 26




Alison Tanchyk                              Washington, D.C. 20001
William T. McEnroe                          202-756-8000
MORGAN, LEWIS & BOCKIUS LLP                 rayjacobsen@mwe.com
1701 Market Street                          pthompson@mwe.com
Philadelphia, PA 19103                      lpeterson@mwe.com
Tel: (215) 963-5000
Fax: (215) 963-5001                         Nicole L. Castle
jgcooney@morganlewis.com                    MCDERMOTT WILL & EMERY LLP
john.pease@morganlewis.com                  340 Madison Ave.
alison.tanchyk@morganlewis.com              New York, NY 10173
william.mcenroe@morganlewis.com             212-547-5400
                                            ncastle@mwe.com
Amanda B. Robinson
MORGAN, LEWIS & BOCKIUS LLP                 Counsel for Amneal Pharmaceuticals, Inc.
1111 Pennsylvania Avenue, NW                and Amneal Pharmaceuticals LLC, and
Washington, D.C. 20004                      Impax Laboratories, Inc.
Tel: (202) 739-3000
Fax: (202) 739-3001                         /s/ Ilana H. Eisenstein
amanda.robinson@morganlewis.com             Ilana H. Eisenstein
                                            Ben C. Fabens-Lassen
Counsel for Teva Pharmaceuticals USA,       DLA PIPER LLP (US)
Inc. and Pliva                              1650 Market Street, Suite 5000
                                            Philadelphia, PA 19103
/s/ Leiv Blad                               Tel: (215) 656-3300
Leiv Blad                                   Fax: (215) 656-3301
Zarema Jaramillo                            ilana.eisenstein@dlapiper.com
Meg Slachetka                               ben.fabens-lassen@dlapiper.com
LOWENSTEIN SANDLER LLP
2200 Pennsylvania Avenue                    Edward S. Scheideman
Washington, DC 20037                        DLA PIPER LLP (US)
Tel.: (202) 753-3800                        500 Eighth Street, NW
Fax: (202) 753-3838                         Washington, D.C. 20004
lblad@lowenstein.com                        Tel: (202) 799-4000
zjaramillo@lowenstein.com                   Fax: (202) 799-5000
mslachetka@lowenstein.com                   edward.scheideman@dlapiper.com

Attorneys for Lupin Pharmaceuticals, Inc.   Counsel for Pfizer Inc. and
                                            Greenstone, LLC.


/s/ Raymond A. Jacobsen, Jr.                 /s/ Robin D. Adelstein
Raymond A. Jacobsen, Jr.                    Robin D. Adelstein
Paul M. Thompson                            Mark A. Robertson
Lisa A. Peterson                            Gerald A. Stein
MCDERMOTT WILL & EMERY LLP                  NORTON ROSE FULBRIGHT US LLP
500 N. Capitol St., NW                      1301 Avenue of the Americas
     Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 21 of 26




New York, New York 10019                    devora.allon@kirkland.com
Tel.: (212) 318-3000                        alexia.brancato@kirkland.com
Fax: (212) 808-3400
robin.adelstein@nortonrosefulbright.com     Counsel for Upsher-Smith Laboratories,
mark.robertson@nortonrosefulbright.com      L.L.C.
gerald.stein@nortonrosefulbright.com
                                            /s/ William A. Escobar
Counsel for Valeant Pharmaceuticals North   William A. Escobar
America LLC,                                Damon W. Suden
Valeant Pharmaceuticals International       Clifford E. Katz
and Oceanside Pharmaceuticals, Inc.         KELLEY DRYE & WARREN LLP
                                            101 Park Avenue
/s/ Anthony C. Porcelli                     New York, New York 10178
Anthony C. Porcelli                         Tel: (212) 808-7800
POLSINELLI PC                               Fax: (212) 808-7897
150 North Riverside Plaza, Suite 3000       wescobar@kelleydrye.com
Chicago, IL 60606                           dsuden@kelleydrye.com
Tel: (312) 819-1900                         ckatz@kelleydrye.com
Fax: (312) 819-1910
aporcelli@polsinelli.com                    Counsel for Wockhardt USA LLC and
                                            Morton Grove Pharmaceuticals, Inc.
Amy D. Fitts
POLSINELLI PC
900 w. 48TH Place, Suite 900
Kansas City, MO 64112
Tel: (816) 753-1000
Fax: (816) 222-0425
afitts@polsinelli.com                       /s/ J. Clayton Everett, Jr.
Counsel for Akorn, Inc.,                    Scott A. Stempel
Akorn Sales, Inc., and Hi-                  J. Clayton Everett, Jr.
Tech Pharmacal Co. Inc.                     Tracey F. Milich
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            1111 Pennsylvania Avenue, NW
                                            Washington, D.C. 20004
                                            Phone: (202) 739-3000
                                            Fax: (202) 739-3001
                                            scott.stempel@morganlewis.com
/s/ Jay P. Lefkowitz                        clay.everett@morganlewis.com
Jay P. Lefkowitz, P.C.                      tracey.milich@morganlewis.com
Devora W. Allon, P.C.
Alexia R. Brancato                          Harvey Bartle IV
KIRKLAND & ELLIS LLP                        Francis A. DeSimone
601 Lexington Avenue                        MORGAN, LEWIS & BOCKIUS LLP
New York, New York 10022                    1701 Market Street
(212) 909-3344                              Philadelphia, PA 19103
lefkowitz@kirkland.com                      Phone: (215) 963-5000
                                            Fax: (215) 963-5001
      Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 22 of 26




harvey.bartle@morganlewis.com            Robert E. Connolly
frank.desimone@morganlewis.com           LAW OFFICE OF ROBERT E.
                                         CONNOLLY
Counsel for Perrigo New York, Inc.       301 N. Palm Canyon Drive
                                         Suite 103, #214
/s/ L. Barrett Boss                      Palm Springs, CA 92262
L. Barrett Boss                          (215) 219-4418
Peter M. Ryan                            bob@reconnollylaw.com
S. Rebecca Brodey
Thomas J. Ingalls                        Attorney for James Grauso
COZEN O’CONNOR P.C.
1200 19th Street NW
Suite 300
Washington, DC 20036
(202) 912-4814
(866) 413-0172 (fax)                     /s/ Jeffrey D. Smith
bboss@cozen.com                          Jeffrey D. Smith
pryan@cozen.com                          Alice Bergen
rbrodey@cozen.com                        DECOTIIS, FITZPATRICK, COLE &
tingalls@cozen.com                       GIBLIN, LP
                                         Glenpointe Centre West
Attorneys for James Nesta                500 Frank W. Burr Boulevard
                                         Suite 31
                                         Teaneck, NJ 07666
/s/ Larry Krantz                         (201) 907-5228
Larry Krantz                             jsmisth@decotiislaw.com
KRANTZ & BERMAN LLP                      abergen@decotiislaw.com
747 Third Avenue
32nd Floor                               Attorneys for Robin Hatosy
New York, NY 10017
(212) 661-0009                           /s/ Alyssa C. Hughes
(212) 355-5009 (fax)                     Alyssa C. Hughes
lkrantz@krantzberman.com                 Larry Mackey
                                         Neal Brackett
Attorney for James Brown                 Bradley Love
                                         BARNES & THORNBURG LLP
/s/ Amy B. Carver                        11 South Meridian Street
Amy B. Carver                            Indianapolis, IN 46204
WELSH & RECKER, P.C.                     (317) 261-7881
306 Walnut Street                        Alyssa.hughes@btlaw.com
Philadelphia, PA 19106                   Larry.mackey@btlaw.com
(215) 972-6430                           Neal.brackett@btlaw.com
abcarver@welshrecker.com                 Bradley.love@btlaw.com

Attorney for Tracy Sullivan Divalerio    Attorneys for Nisha Patel

/s/ Robert E. Connolly
     Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 23 of 26




                                        /s/ Thomas H. Suddath, Jr.
                                        Thomas H. Suddath, Jr.
                                        Anne Rollins
                                        Michael Lowenstein
                                        Thomas Reilly
/s/ Thomas H. Lee, II                   REED SMITH LLP
Thomas H. Lee, II                       Three Logan Square
Jeffrey J. Masters                      1717 Arch Street
Carla G. Graff                          Philadelphia, PA 19103
DECHERT LLP                             (215) 851-8209
Cira Centre                             (215) 851-1420 (fax)
2929 Arch Street                        tsuddath@reedsmith.com
Philadelphia, PA 19104                  arollins@reedsmith.com
Tel: (215) 994-4000                     mlowenstein@reedsmith.com
Fax: (215) 994-2222                     treilly@reedsmith.com
thomas.lee@dechert.com
jeffrey.masters@dechert.com             Attorneys for Maureen Cavanaugh
carla.graff@dechert.com

Attorneys for David Rekenthaler
/s/ Stephen A. Miller                   /s/ James A. Backstrom
Stephen A. Miller                       James A. Backstrom
David Reichenberg                       JAMES A. BACKSTROM,
Calli Jo Padilla                        COUNSELOR AT LAW
COZEN O’CONNOR P.C.                     1515 Market Street
1650 Market Street                      Suite 1200
Suite 2800                              Philadelphia, PA 19102
Philadelphia, PA 19103                  (215) 864-7797
(215) 665-6938                          jabber@backstromlaw.com
(215) 253-6777 (fax)
samiller@cozen.com                      Attorney for Marc Falkin
dreichenberg@cozen.com
cpadilla@cozen.com                      /s/ Robert E. Welsh, Jr.
                                        Robert E. Welsh, Jr.
/s/ Henry E. Klingeman                  Alexandra Kitei
Henry E. Klingeman                      WELSH & RECKER, P.C.
KLINGEMAN CERIMELE                      303 Walnut Street
60 Park Place                           Philadelphia, PA 19106
Suite 1100                              (215) 972-6430
Newark, NJ 07102                        (215) 972-6436 (fax)
(973) 714-3474                          rewelsh@welshrecker.com
henry@klingemanlaw.com                  akitei@welshrecker.com

Attorney for David Berthold             Attorneys for Kevin Green
Attorneys for Richard Rogerson
      Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 24 of 26




/s/ Michael Gerard Considine             sckulik@duanemorris.com
Michael Gerard Considine
Laura Elizabeth Miller                   Counsel for Aurobindo Pharma USA, Inc.
Shrey Sharma
SEWARD & KISSEL LLP
One Battery Park Plaza
New York, NY 10004
(212) 574-1334
considine@sewkis.com                     /s/ Edward B. Schwartz
millerl@sewkis.com                       Edward B. Schwartz
sharma@sewkis.com                        Nicholas V. Albu
                                         Andrew C. Bernasconi
Attorneys for Jill Nailor                REED SMITH LLP
                                         1301 K Street NW
/s/ David Schertler                      Suite 1000
David Schertler                          Washington, DC 20005
Lisa Manning                             Telephone: (202) 414-9200
SCHERTLER & ONORATO, LLP                 eschwartz@reedsmith.com
901 New York Avenue                      nalbu@reedsmith.com
Suite 500                                abernasconi@reedsmith.com
Washington, DC 20001
(202) 628-4199                           Counsel for Heritage
lmanning@schertlerlaw.com                Pharmaceuticals, Inc.

Attorneys for Konstantin Ostaficiuk      /s/ Brian J. Smith
                                         Michael Martinez
/s/ G. Robert Gage, Jr.                  Steven Kowal
G. Robert Gage, Jr.                      Lauren Norris Donahue
GAGE SPENCER & FLEMING LLP               Brian J. Smith
410 Park Avenue                          K&L GATES LLP
New York, NY 10022                       70 W. Madison St., Suite 3300
(212) 768-4900                           Chicago, IL 60602
grgage@gagespencer.com                   Telephone: (312) 372-1121
                                         michael.martinez@klgates.com
Attorneys for Ara Aprahamian             steven.kowal@klgates.com
                                         lauren.donahue@klgates.com
/s/ Wayne A. Mack                        brian.j.smith@klgates.com
Wayne A. Mack
Sean P. McConnell                        Counsel for Mayne Pharma Inc.
Sarah O'Laughlin Kulik
DUANE MORRIS LLP
30 S. 17th Street
Philadelphia, PA 19103
Tel: (215) 979-1152
wamack@duanemorris.com
spmcconnell@duanemorris.com
     Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 25 of 26




/s/ Jan P. Levine                       /s/ Brian T. Feeney
Jan P. Levine                           Brian T. Feeney
Robin P. Sumner                         GREENBERG TRAURIG, LLP
Michael J. Hartman                      1717 ARCH ST.
TROUTMAN PEPPER HAMILTON                Suite 400
SANDERS LLP                             Philadelphia, PA 19103
3000 Two Logan Square                   (215) 988-7812
Eighteenth & Arch Streets               feeneyb@gtlaw.com
Philadelphia, PA 19103                  serotaj@gtlaw.com
Telephone: (215) 981-4000
jan.levine@troutman.com                 Roger B. Kaplan
robin.sumner@troutman.com               GREENBERG TRAURIG, LLP
michael.hartman@troutman.com            500 Campus Drive
                                        Suite 400
Counsel for Defendant West-Ward         Florham Park, NJ 07932
Pharmaceuticals Corp. (n/k/a Hikma      (973) 360-7957
Pharmaceuticals USA, Inc.)              kaplanr@gtlaw.com

                                        James Ian Serota
                                        GREENBERG TRAURIG, LLP
                                        200 Park Avenue
                                        Metlife Building
                                        New York, NY 10166
                                        (212) 801-2277
                                        serotaj@gtlaw.com

                                        Attorneys for Defendant Dr. Reddy’s
                                        Laboratories, Inc.
     Case 2:16-md-02724-CMR Document 1510 Filed 09/09/20 Page 26 of 26




                               CERTIFICATE OF SERVICE

       I, Steven F. Cherry, hereby certify that on September 9, 2020, I caused a true and correct

copy of the foregoing document to be served upon the parties of record via CM/ECF.




                                            /s/ Steven F. Cherry
                                            Steven F. Cherry
